Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
Claims 1, 5-7 have been examined on the merits. 
 

Election/Restrictions
Newly submitted claims 12-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims language requires  a “kit” and includes markers and a garment, which as a separate status in the art (A63H33/00). The newly recited invention recites divergent subject matter and requires a burdensome search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1 and 5-7 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al (US 4,343,044) in view of Begum (US 2004/0231671). The device of Borda et al. discloses,
With respect to claim 1, An article of clothing for use as swimwear comprising: an outer layer (24) formed of a water repellent (Column 2, lines 5-10), draw-on fabric, the fabric of the prior art is a flat surface and capable of being “draw on” as recited, the and enabled for a water soluble ink to be drawn and remain non-permanently thereon, the prior art meets the structure as recited, and would be expected to perform in the manner recited by applicant, since the fabric is hydrophobic and allows for water to pass through,  whereby the outer layer is configured to display an artwork(the outer layer is displayed outwardly); and an inner layer (24) formed of a water repellent fabric (column 2, lines 21-24) and configured to prevent passage of the water soluble ink. 
The device of Borda et al. substantially discloses the claimed invention including that the inner layer is desired to provide improved opacity, column 2, lines 25-27, but is silent with respect the colors of the fabric. 
The device of Begum teaches the use of a dark lining material (para0046). It would have been obvious to a person having ordinary skill in the art to utilize the dark, or black, color to provide improved opacity (para0046).
With respect to the dark color being black, and the exterior draw on surface white, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize any color, as desired, since color is merely an aesthetic design choice. One of ordinary skill in the art, furthermore, would have expected the fabric of the prior art, and applicant’s invention, to perform equally well with either using dark or block coloring for the light blocking layer, and white or other coloring for an exterior.  Therefore, it would have been prima facie obvious to modify Borda et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Borda et al. In combination the device would be expected to perform the claimed function, of being able to block at least about 98% of light from passing therethrough, since the structure of the prior art meets the structure as recited and would be expected to perform in the same manner.

 
	With respect to claim 5, wherein the artwork can be removed by agitating the ink while immersed in water.  It is noted that applicant has not positively recited the combination of ink on a surface, only be enabled to receive ink. The prior art is capable for use with ink and therefore meets the claim as currently presented, see MPEP 2114. 

With respect to claim 6, wherein a permanent ink is used to draw the artwork. It is noted that the “the artwork” is not positively recited. The prior art is capable for use with permanent ink and therefore meets the claim as currently presented, see MPEP 2114. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borda et al. (US 4,343,044) Begum (2004/0231671) and Norman (US 2009/02980716). The device of Borda et al. discloses,
With respect to claim 7,
A method of customizing an article of clothing for use as swimwear, the method comprising the steps of: providing the swimwear (Borda et al, Figure 1)  having an outer layer composed of a waterproof (26) , draw-on fabric, the draw-on fabric enabled for a water soluble ink to be drawn and remain non-permanently thereon and an inner layer formed of a water repellent fabric (24)  and configured to prevent passage of the water soluble ink, 
The device of Borda et al. substantially discloses the claimed invention but is silent with respect the colors of the fabric. The device of Borda does recite that the lining (24) is provided to improved opacity, but is silent with respect to color. 
The device of Begum teaches the use of a dark lining material (para0046). It would have been obvious to a person having ordinary skill in the art to utilize the dark, or black, color to provide improved opacity (para0046).
With respect to the dark color being black, and the exterior draw on surface white, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize any color, as desired, since color is merely an aesthetic design choice. One of ordinary skill in the art, furthermore, would have expected the fabric of the prior art, and applicant’s invention, to perform equally well with either using dark or block coloring, and white or other coloring.  Therefore, it would have been prima facie obvious to modify Borda et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Borda et al. In combination the device would be expected to perform the claimed function, of being able to block at least about 98% of light from passing therethrough, since the structure of the prior art meets the structure as recited and would be expected to perform in the same manner.
 In combination, the device of Borda et al. and Begum, comprises a step of arranging the outer layer and the inner layer of the swimwear in a predetermined orientation to obscure light (26, is interior to 24, Column 2, lines 25-28)from passing through the inner layer to enhance appearance of the artwork on the outer layer of the swimwear,
The device of Borda et al. substantially discloses the claimed invention but is lacking the step of receiving artwork.
The device of Norman (US 2009/0280716) teaches a garment ( Figure 1) wherein the outer layer is made of fabric (Figure 4a)  adapted to display the artwork. 
and receiving the drawing of an artwork on the outer layer of the garment to thereby affix the artwork on the outer layer of the garment (Figures 1). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the step of applying artwork, as taught by Norman in order to provide a decorative garment that is economical, reusable, easy, personalized (para 0009-00014). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732